Deen, Presiding Judge.
A state undercover agent testified that she and an informant went to the place of the appellant’s employment; the informant went inside and returned with the appellant. The agent questioned the appellant about cocaine; he agreed to sell the drug to the agent for $50. He returned outside with some substance after entering the building and received in exchange therefor $50. The substance obtained from the appellant was marked by the officers and turned over to the State Crime Lab; analysis showed that the substance contained cocaine. This substance was introduced into evidence and was identified as that having been received from the appellant and having contained cocaine.
The appellant took the stand in his own defense and denied that he sold cocaine to the agent; it was his story that he had seen the agent only once and that this was when she had tried to cash a check at his store.
The evidence amply supports the jury’s verdict that the appellant sold cocaine in violation of Code Ann. § 79A-811 (b). The jury was authorized to believe that evidence rather than that offered by the appellant. O’Neal v. State, 138 Ga. App. 491 (226 SE2d 313).

Judgment affirmed.


Webb and Marshall, JJ., concur.